UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 95-30048
                         Summary Calendar
                      _____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              VERSUS

                    ISRAEL ALANIS, a/k/a Joe,

                                                Defendant-Appellant.

      ____________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                           (94-CR-30013)
      _____________________________________________________

                          July 27, 1995

Before DAVIS, BARKSDALE, and DEMOSS, Circuit Judges.

PER CURIAM:1

     Israel Alanis challenges the denial of his motion to suppress.

We AFFIRM.

                                I.

     In August 1992, Alanis was, inter alia, arrested on state

charges of conspiracy to distribute, and distribution of, cocaine.

Following his arrest, Alanis initiated a conference with the FBI

concerning information he had about the "Ceballos Family", a large


1
     Local Rule 47.5.1 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that rule, the court has determined
that this opinion should not be published.
cocaine distributor. Alanis arranged for his attorney and a friend

to assist him in this meeting.         Neither Alanis nor his attorney

were aware that the friend was a Government informant.

     The FBI was unimpressed with Alanis' information; but, nearly

a year and a half later, Alanis was indicted on federal drug

charges, based, in part, on his statements at the FBI meeting.

Alanis' motion to suppress these statements was denied. He entered

a conditional guilty plea, reserving the right to appeal the

suppression ruling, and was sentenced, inter alia, to 168 months

imprisonment.

                                     II.

     Alanis raises four bases for suppression.            For a motion to

suppress, we review the district court's findings of fact for clear

error; questions of law are reviewed de novo.        E.g., United States

v. Wilson, 36 F.3d 1298, 1303 (5th Cir. 1994).

                                     A.

     Alanis urges that his statements at the FBI meeting are

inadmissible because he was not given Miranda warnings prior to the

meeting.     Miranda v. Arizona, 384 U.S. 436, 444 (1966).           Such

warnings must be given prior to a custodial interrogation.           E.g.,

United States v. Pofahl, 990 F.2d 1456, 1487 (5th Cir.), cert.

denied, 114 S. Ct. 560 (1993).              But, outside the context of

custodial interrogation, if an individual chooses to answer the

Government's questions, instead of asserting the constitutional

privilege,    the   response   to    those    questions   are   considered

voluntary, and are not barred by the Fifth Amendment. Minnesota v.


                                    - 2 -
Murphy, 465 U.S. 420, 429-34 (1984).

     The Government insists the FBI meeting was not a "custodial

interrogation", noting that Alanis initiated it, and was free to

terminate the questioning at any time.                 Furthermore, Alanis'

lawyer, who had counseled him not to speak with the officers, was

present throughout the meeting.

     Even assuming custodial interrogation, we agree with the

district court that, although no formal Miranda warnings were

given, Alanis was apprised sufficiently of the rights protected by

Miranda.   Alanis' right to an attorney was self-evident, because

his attorney was present at all times.            His attorney had advised

him to remain silent, and the Government advised him that his

statements could be used against him. Under the circumstances of

this meeting, we are persuaded that the Government's procedure

effectively secured Alanis' privilege against self-incrimination.

There was no Miranda violation.

                                      B.

     Alanis contends that the presence of his friend, unknown to

Alanis as a Government informant, compromised the confidentiality

of his attorney-client relationship, and, therefore, violated his

Sixth Amendment rights.        Although Government intrusion into the

attorney-client   relationship       may     violate   the   Sixth   Amendment,

Weatherford v. Bursey, 429 U.S. 545, 552-53 (1977), Alanis does not

allege   that   his   friend   was    present     during     any   confidential

communications between him and his attorney, or that the Government

received any information regarding those communications.                Rather,


                                     - 3 -
Alanis asserts only that his friend's mere presence at the meeting

violated his Sixth Amendment right due to his friend's unknown

capacity as a Government informant. This, standing alone, does not

establish an unconstitutional intrusion. Id. at 554-56.

                                      C.

       Alanis claims ineffective assistance of counsel arising from

a conflict of interest.       The alleged conflict existed because his

attorney, Thompson, also later represented his friend, who, due to

his role as an informant, had an adverse interest.                 Assuming,

arguendo, the existence of a conflict, Alanis must also demonstrate

that   his   representation    was   adversely   effected   as    a   result.

Strickland v. Washington, 466 U.S. 668, 692 (1984).              Alanis does

not identify any prejudice arising from the alleged conflict; his

ineffective assistance claim fails.          See Foxworth v. Wainwright,

516 F.2d 1072, 1077 n.7 (5th Cir. 1975).

                                      D.

       Finally, Alanis complains that various promises made by the

Government during the FBI meeting served to induce him to make

incriminating    statements,     thereby     rendering   those    statements

involuntary. Government promises may give rise to involuntary

statements, but, "depending on the totality of the circumstances,

certain representations will not render a confession involuntary".

Hawkins v. Lynaugh, 844 F.2d 1132, 1140 (5th Cir.), (internal

quotation, citations, and footnotes omitted), cert. denied, 488

U.S. 900 (1988). Alanis initiated the meeting, had counsel present

at all times, and told his attorney of his desire to assist the FBI


                                     - 4 -
before the meeting, and before any alleged promises. Finally,

Alanis admits that it is unclear even whether any specific promises

were made.2   Under these circumstances, we agree with the district

court that Alanis' statements were voluntary.

                                III.

     For the foregoing reasons, the judgment is

                             AFFIRMED.




2
     The district court found that the Government did represent
that Alanis' cooperation would be made known to the prosecutors,
that he would likely get a percentage of any forfeitures
resulting from his information, that he could be placed under
witness protection, if needed, and that efforts would be made to
secure his release on bond if he cooperated sufficiently.

                               - 5 -